Citation Nr: 0001121	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-11 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder with a history of anxiety and 
schizo-affective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  He was a prisoner of war of the German 
Government from January to April 1945.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder with a history of anxiety and schizo-affective 
disorder is currently productive of total occupational and 
social impairment, due to such symptoms as memory loss and an 
inability to perform the activities of daily living, such 
that he is unable to obtain or retain gainful employment.  


CONCLUSION OF LAW

A 100 percent evaluation for service-connected post-traumatic 
stress disorder with a history of anxiety and schizo-
affective disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On Department of Veterans Affairs (VA) psychiatric 
examination, conducted as part of a prisoner-of-war protocol 
examination in December 1986, the veteran was appropriately 
dressed,  though "very anxious" about his memory problems.  
His affect was anxious, and his mood somewhat depressed.  At 
the time of evaluation, the veteran appeared to have 
constricted interests concerning his emotional problems.  His 
speech was fairly regulated, spontaneous, and goal-directed.  
There was no evidence of any loose associations, and no 
delusional ideation.  Nor was there any evidence of religious 
preoccupation.  The veteran occasionally admitted to guilt 
feelings regarding his not having "accomplished anything" in 
his life.  His memory for recent events was poor, but for 
remote events, appeared to be fair.  Abstractive ability was 
likewise fair, and he denied any suspiciousness about the 
people around him.  The veteran likewise denied 
distrustfulness of his peers.  He was able to relate his 
feelings to anyone, though he was "afraid to go back to 
work."  During the course of the evaluation, the veteran had 
some episodes of crying spells, and continued to have low 
self-worth.  He denied hallucinations, but stated that, in 
the past, he had heard voices.  He denied both suicidal and  
homicidal ideation, and was fairly oriented in all spheres.  
He had some insight into his problems, and his judgment was 
not impoverished.  At the time of evaluation, the veteran 
stated that he was not able to go back to work because of 
difficulty coping with stress, and "problems with his 
memory."  

In a rating decision of March 1987, the Regional Office (RO) 
granted service connection (and a 30 percent evaluation) for 
chronic anxiety with schizo-affective disorder, effective 
from November 3, 1985.  

On VA psychiatric examination in May 1990, the veteran stated 
that he was currently receiving prescriptions for 
psychotropic medication, and saw a doctor on an "as called" 
or as-needed basis every six weeks to three months.  With the 
exception of some sleep and memory problems, the veteran 
described no particular difficulties.  More specifically, he 
described himself as having trouble falling asleep, and 
would, on occasion, have nightmares, causing him to awake.

On mental status examination, the veteran tended to ramble, 
and have loose associations.  Eye contact was fair, and he 
was well oriented.  At the time of evaluation, the veteran's 
recent and remote memory was intact.  His affect was 
characterized as "very flat," and, with the exception of some 
mildly pressured speech, he showed no particular evidence of 
anxiety.  The veteran's proverb interpretations were quite 
abstract, and he was not particularly depressed.  In the 
opinion of the examiner, the veteran displayed a "moderate" 
degree of difficulty. 

VA outpatient treatment records covering the period from June 
to August 1997 show treatment during that time for the 
veteran's psychiatric disability.

On VA psychiatric examination in August 1997, it was noted 
that the veteran's claims folder was available for review.  
According to the veteran, he found it difficult to fall 
asleep, and his sleep was "not too good."  Reportedly, the 
veteran woke up "due to nightmares."  

On mental status examination, the veteran stated that he was 
once suicidal "many years ago."  He spoke with a rather 
dysthymic mood, and commented that, on those occasions in the 
past when he would "overindulge" in alcohol, he tended to 
neglect his family.  At the time of evaluation, the veteran 
was fully oriented to time, person, and place.  Calculations 
performed in his head were totally accurate, and he exhibited 
the capacity to abstract, both on similarities and on 
proverbs.  There was no evidence of any homicidal ideation, 
or any history of hallucinations or delusions.  The veteran's 
eye contact was poor, with him often staring at the wall and 
the ceiling.  His responses were often rambling, 
characterized by excessive detail and sometimes tangential.   
There was a naïve but sincere quality to his attempt to 
respond to questions.  In the opinion of the examiner, the 
veteran displayed some signs of both dysthymia and anxiety.  
His history was consistent with that of a schizo-affective 
disorder.  According to the examiner, the veteran's rambling 
and tangential conversations were characteristic of that 
disorder.

VA outpatient treatment records dated in September 1997 show 
continued treatment for the veteran's service-connected 
psychiatric disability.

In September 1997, a VA psychological evaluation was 
undertaken.  At the time of evaluation, the veteran stated 
that he was presently being followed in individual 
psychotherapy for chronic insomnia, anxiety and depression, 
as well as flashbacks and nightmares of his combat and POW 
experiences, and emotional estrangement from his family.  
Reportedly, the veteran had been prescribed medication to 
alleviate his nightmares, but then discontinued such 
medication due to complaints of oversedation.  The diagnostic 
impression at the time of evaluation was of chronic post-
traumatic stress disorder related to intense front-line 
combat, and the extreme conditions of being a prisoner of 
war.  The veteran's trauma severity was considered 
catastrophic, and his social and occupational impairment 
"extremely severe."  The veteran's current Global Assessment 
of Functioning Score was 40, with a score over the past year 
of between 35 and 40.  

In the opinion of the examiner, the veteran had been 
"misdiagnosed" for many years, given that his depression was 
"secondary to post-traumatic stress disorder."  It was 
recommended that help be given to the veteran in such a way 
as to take the onus "off of his somehow being defective, 
crazy, or schizophrenic, as he had been called in the past."  
It was felt that, like many World War II combat veterans, 
and, in particular, prisoners of war, the veteran might tend 
to understate and/or minimize his trauma.  This was partly 
the nature of the disorder (that is, emotional numbing), and 
partly the result of generational values, specifically, 
"doing your duty and not complaining."

VA outpatient treatment records dated in October 1997 show 
continued treatment for the veteran's service-connected 
psychiatric disability.

In a rating decision of December 1997, it was noted that, in 
light of the fact that the veteran was a prisoner of war, and 
had now been diagnosed with post-traumatic stress disorder, 
service connection would be conceded for that disability, 
which would be rated together with the veteran's chronic 
anxiety/schizo-affective disorder.  

VA outpatient treatment records covering the period from 
October 1997 to June 1998 show treatment during that time for 
the veteran's post-traumatic stress disorder.

During the course of a personal hearing in August 1998, the 
veteran stated that he experienced difficulty with anxiety 
and nightmares, for which he was currently undergoing therapy 
(Transcript, pp. 3-6).  


VA outpatient treatment records covering the period from 
August to November 1998 show continued treatment during that 
time for the veteran's psychiatric disability.  In mid-August 
1998, the veteran was seen for follow up of his diagnosis of 
anxiety disorder and post-traumatic stress disorder.  At the 
time of evaluation, the veteran reported continued sleep 
disturbance and nightmares, which, though slightly altered 
from his original combat experience, still contained a 
"flavor" of combat.  The veteran stated that he felt guilty 
regarding his inability to work, and was having some 
difficulty in accepting this fact.  It was noted that, given 
his current age and problems with continued anxiety, working 
was "out of the question."  Still, the veteran was unable to 
accept this fact, and would distort his capabilities.  His 
inability to concentrate and retain information in long-term 
memory resembled an age-related illness, but was more likely 
related to post-traumatic stress disorder.  

During the course of VA outpatient treatment in October 1998, 
it was noted that the veteran's current Global Assessment of 
Functioning Score ranged between 40 and 48, depending on his 
amount of anxiety and stress.  Additionally noted was that 
the veteran was "not considered employable."  In the opinion 
of the mental health clinic treatment provider, should the 
veteran attempt to work, he would experience extreme stress 
and anxiety, which would exacerbate his sleep disturbance, 
and the "overall condition related to his post-traumatic 
reactions."  Accordingly, it was recommended that the veteran 
not seek active employment.  

In correspondence of October 1999, a VA Registered Nurse 
commented that the veteran's Global Assessment of Functioning 
Score had fluctuated "between 45 and 50," with an average 
score "between 45 and 48."  

During the course of a videoconference hearing before a 
Member of the Board in October 1999, the veteran complained 
of increasing difficulty with nightmares and short-term 
memory, as well as increasing irritability, and a tendency to 
"get into fights."  (Transcript, pp.3-11).  


Analysis

The veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran in this case seeks an increased evaluation for 
his service-connected psychiatric disability, presently 
characterized as post-traumatic stress disorder with a 
history of anxiety and schizo-affective disorder.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§  4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In the present  case, following VA psychological evaluation 
in September 1997, the veteran was described as suffering 
from "extremely severe" social and occupational impairment as 
a result of service-connected post-traumatic stress disorder 
related to "intense front-line combat" and the "extreme 
conditions" related to being a prisoner of war.  His Global 
Assessment of Functioning Score at that time was 40, with a 
score over the past year of between 35 and 40.  In August 
1998, the veteran complained of continued sleep disturbance 
and nightmares, as well as an inability to concentrate and 
retain information.  As recently as October 1998, it was 
noted that, should the veteran attempt to work, he would 
experience "extreme stress and anxiety" which would 
exacerbate his sleep disturbance and other "overall 
conditions" related to his post-traumatic stress disorder.  
His Global Assessment of Functioning Range was said to be 
between 40 and 48, depending on the amount of anxiety and 
stress he was experiencing.  As a result, the veteran was 
considered unemployable, and it was "not recommended" that he 
seek active employment.

The Board observes that, in correspondence of October 1999, 
the veteran's Global Assessment of Functioning Score was 
reported as fluctuating "between 45 and 50," with an average 
score "between 45 and 48."  Clearly, this places the veteran 
in a position where his service-connected psychiatric 
symptomatology is productive of "major impairment" in a 
number of areas, including work, family relations, judgment, 
thinking and mood.  See Diagnostic and Statistical Manual of 
Mental Disorders IV (1994).

As noted above, the veteran is currently in receipt of a 
30 percent evaluation for his service-connected psychiatric 
disability.  In order to warrant an increased, which is to 
say, 50 percent evaluation, there would, of necessity, need 
to be demonstrated the presence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  In like manner, a 70 percent evaluation would 
require demonstrated evidence of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  In 
order to warrant a 100 percent schedular evaluation, there 
would, of necessity, need to be demonstrated the presence of 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; and intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or own name.  38 C.F.R. Part 4, Code 9411 
(effective November 6, 1996).  

Based on the aforementioned, it is clear that the veteran 
experiences significant impairment as a result of his 
service-connected post-traumatic stress disorder.  He 
continues to experience problems with both anxiety and 
nightmares, affecting not only his memory, but his ability to 
interact effectively with others.  At present, he has been 
judged incapable of employment.  Indeed, it has been 
recommended by competent mental health professionals that the 
veteran not seek active employment.  Under such 
circumstances, the Board is of the opinion that the veteran 
currently suffers from total occupational and social 
impairment as a result of his service-connected psychiatric 
disorder.  Accordingly, a 100 percent schedular evaluation 
for that disability is warranted. The benefit of the doubt 
has been resolved in the veteran's favor. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Code 9411.


ORDER

An increased (100 %) evaluation for service-connected post-
traumatic stress disorder with a history of anxiety and 
schizo-affective disorder is granted, subject to those 
regulations governing the award of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

